UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIANNE SOTTILE,
                          Plaintiff,
                    -against-                                       1:19-CV-4819 (CM)
CHAIM FREEMAN – MARCHAI                                          ORDER OF DISMISSAL
PROPERTIES; TED ERIC MAY, ESQ. –
SHELDON, MAY & ASSOCIATES,
                          Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Marianne Sottile, of Goshen, New York, appears pro se and brings this action

under the Court’s federal question jurisdiction. She sues an attorney, Ted Eric May, Esq., of the

law firm Sheldon, May & Associates, located in Rockville Centre, New York. She also sues

Chaim Freeman, of Marchai Properties, located in Los Angeles, California. She asserts claims of

violations of her federal constitutional rights, and seeks damages and injunctive relief. The Court

construes Plaintiff’s complaint as asserting claims of constitutional violations under 42 U.S.C.

§ 1983 as well as claims under state law. By order dated September 24, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. For the

reasons discussed below, the Court dismisses this action.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint, or portion thereof, when the Court lacks subject matter jurisdiction. See
Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted,

emphasis in original).

                                          BACKGROUND

       Plaintiff states that she brings this action to “exert[] her constitutional right for relief of a

‘void’ judgment for foreclosure and sale (state court decision dated June 11, 2015).” (ECF 2, p.

2.) She seeks relief from that state-court judgment under Rule 60(b) of the Federal Rules of Civil

Procedure. (Id. p. 2-3.) She asserts that the state courts have violated her rights of due process of

law and equal protection under the law. (See id. p. 3-4, 11-12.) And she insists that the claim-

preclusion (res judicata) and Rooker-Feldman doctrines do not prevent this action from

proceeding. (See id. p. 5.)

       Plaintiff alleges that in her foreclosure proceeding in the New York Supreme Court,

Orange County, the mortgage holder’s attorney, Defendant May, “knowing[ly] submitted

inadmissible evidence and thus violated the Rule of Evidence, i.e. Rule 803(A) Business Records

Exception to the Hearsay Rule.” (Id. p. 6.) She asserts that the affidavits that he submitted to the

state court were inadmissible hearsay. (Id.) She has attached to her complaint a June 11, 2015

Judgment of Foreclosure and Sale issued by the New York Supreme Court, Orange County; it

directed the foreclosure sale of her home. (Id. p. 15-20.) Plaintiff also mentions, and attaches a

copy of, a February 1, 2017 decision of the New York Supreme Court, Appellate Division,

Second Department, which affirmed the Judgment of Foreclosure and Sale. (Id. p. 2, 25-28); see

Castle Peak 2012–1 Loan Trust Mortg. Backed Notes, Series 2012–1 v. Sottile, 147 A.D.3d 720




                                                   2
(2d Dep’t 2017). But she does not mention what, if anything, Defendant Freeman has done to

injure her.

        In addition to seeking damages, Plaintiff asks this Court “to correct this fraud upon the

court and rule that the evidence submitted with the motion for Foreclosure and Sale [was],

indeed, inadmissible hearsay and rule, that in light of this, the Judgment for Foreclosure and Sale

is a ‘void’ judgment and is therefore[] unenforceable.” (ECF 2, p. 12-13.) She also asks this

Court to order the Orange County Clerk “to remove all documents relating to this Foreclosure

lawsuit, and judgment[,] i.e. all assignments of mortgages and notes, all notice of pendencies

etc.” (Id. p. 13.)

                                          DISCUSSION

A.      The Rooker-Feldman doctrine

        The Court must dismiss, under the Rooker-Feldman doctrine, those claims in which

Plaintiff asks this Court to review and void or overturn the June 11, 2015 Judgment of

Foreclosure and Sale of the New York Supreme Court, Orange County. This doctrine – created

by two decisions of the Supreme Court of the United States, Rooker v. Fidelity Trust Co., 263

U.S. 413, 415-16 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

482-86 (1983) – generally precludes federal district courts from reviewing final judgments of the

state courts. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)

(holding that federal district courts are barred from deciding cases “brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments”). 1




        1
         A federal district court has jurisdiction to consider a habeas corpus petition brought by
a person in custody pursuant to a state-court judgment in which he or she challenges that


                                                 3
The Rooker-Feldman doctrine applies where the federal-court plaintiff: (1) lost in state court,

(2) complains of injuries caused by the state-court judgment, (3) invites the district court to

review and reject the state-court judgment, and (4) commenced the federal district court

proceedings after the state-court judgment was rendered. Vossbrinck v. Accredited Home

Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014). Federal courts dismiss claims under the Rooker-

Feldman doctrine for lack of subject matter jurisdiction. See Exxon Mobil Corp., 544 U.S. at

291-92.

       Plaintiff asserts that she has brought this action “not to re-litigate” her state-court

foreclosure proceeding, but “to determine . . . the validity of the Judgment [of] Foreclosure and

Sale. . . .” (ECF 2, p. 5.) That is precisely what the Rooker-Feldman doctrine prohibits the

federal district courts from doing – reviewing and overturning a previously issued state-court

judgment. The Court therefore dismisses, under the Rooker-Feldman doctrine, Plaintiff’s claims

in which she asks this Court to review and void or overturn the June 11, 2015 Judgment of

Foreclosure and Sale of the New York Supreme Court, Orange County. The Court dismisses

these claims for lack of subject matter jurisdiction. 2 See Fed. R. Civ. P. 12(h)(3); Exxon Mobil

Corp., 544 U.S. at 291-92.




judgment. See 28 U.S.C. § 2254(a). Otherwise, the only federal court that can review a state-
court judgment is the Supreme Court of the United States. See 28 U.S.C. § 1257(a).
       2
         Plaintiff cannot seek relief here under Rule 60(b) from a state-court judgment. See Lee
v. Driscoll, 3:18-CV-1478, 2019 WL 4450679, at *10 n.14 (D. Conn. Sept. 17, 2019) (“Rule
60(b) ‘only allows a district court to vacate its own final judgment. . . . Where, as here, Plaintiff
seeks federal district court relief from a state court judgment, Rule 60(b)(6) is entirely
inapplicable to [this] case.” (quoting Ford v. Dep’t of Soc. Servs., No. 10-CV-3800, 2011 WL
1458138, *6 (S.D.N.Y. Mar. 22, 2011) (alteration in original))); Connarn v. Vermont, No. 2:06-
CV-0014, 2006 WL 2987932, at *2 (D. Vt. Oct. 17, 2006) (“[A] Rule 60(b) motion filed in
federal court is ‘an inappropriate procedural mechanism for challenging a state court judgment.’”


                                                  4
B.     Section 1983 claims against the defendants

       The Court must also dismiss Plaintiff’s claims under § 1983 against Defendants Freeman

and May because Plaintiff has not alleged any facts showing that either of these defendants has

acted as a state actor when violating Plaintiff’s federal constitutional rights. A claim for relief

under § 1983 must allege facts showing that each defendant acted under the color of a state

“statute, ordinance, regulation, custom or usage.” Private parties are therefore not generally

liable under the statute. Sykes v. Bank of Am., 723 F.3d 399, 406 (2d Cir. 2013) (quoting

Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also

Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States

Constitution regulates only the Government, not private parties . . . .”) (internal quotation marks

and citation omitted).

       Absent special circumstances suggesting concerted action between an attorney and a state

representative, see Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970), an attorney’s legal

representation of a private entity does not constitute the degree of state involvement necessary

for a claim under § 1983, regardless of whether that attorney is privately retained, court-

appointed, or employed as a public defender, see Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir.

2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 318-19 (1981), and Rodriguez v. Weprin, 116

F.3d 62, 65-66 (2d Cir. 1997)); see also Schnabel v. Abramson, 232 F.3d 83, 87 (2d Cir. 2000)

(holding that a legal aid organization ordinarily is not a state actor for purposes of § 1983).


(quoting Kevilly v. New York, No. 02-CV-5796, 2006 WL 522427, at *2 (E.D.N.Y. Mar. 2,
2006))).
        Moreover, neither the Federal Rules of Civil Procedure nor the Federal Rules of Evidence
apply to state-court proceedings. See Fed. R. Evid. 101; Voiceone Commc’ns, LLC v. Google
Inc., No. 12-CV-9433, 2014 WL 10936546, at *4 (S.D.N.Y. Mar. 31, 2014) (citing Fed. R. Civ.
P. 1); Corines v. Superintendent, Otisville Correctional Facility, 621 F. Supp. 2d 26, 41
(E.D.N.Y. 2008).


                                                   5
       Defendant Freeman appears to be a private individual. And Plaintiff alleges that

Defendant May is a private attorney who represented the private mortgage holder in Plaintiff’s

state-court foreclosure proceeding. Moreover, Plaintiff has failed to allege any facts showing

how these private defendants acted as state actors when they allegedly violated Plaintiff’s federal

constitutional rights. The Court therefore dismisses Plaintiff’s § 1983 claims against the

defendants for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

C.     Claims under state law

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction . . . .”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (footnote omitted). Having dismissed

the claims over which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction over any state-law claims Plaintiff may be asserting. See Kolari v. New

York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms

the discretionary nature of supplemental jurisdiction by enumerating the circumstances in which

district courts can refuse its exercise.’” (quoting City of Chicago v. Int’l Coll. of Surgeons, 522

U.S. 156, 173 (1997))).

D.     Leave to amend

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).




                                                  6
Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                         CONCLUSION

       The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket. The Court dismisses this action. The Court

dismisses Plaintiff’s federal claims under the Rooker-Feldman doctrine for lack of subject matter

jurisdiction, see Fed. Civ. P. 12(h)(3), and for failure to state a claim on which relief may be

granted, see 28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines to consider Plaintiff’s state-law

claims. See 28 U.S.C. § 1367(c)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Court also directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    October 4, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  7
